[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner, Curtis Stephens, appeared without counsel, even though the Habeas Unit of the Public Defenders' Office was notified of his case and he had not been contacted by anyone recently. He stated he had been represented at his criminal trial by Attorney Christopher Cosgrove and could not explain why he brought the petition. He was represented in the Rockville Court on the same petition as here but that case was resolved. He brought this petition because the transcript shown to him by Attorney Dee appeared to have been altered, indicating statements made at his plea to the criminal trial that were not made and that Attorney Dee would not give him the transcripts which he wanted to use on this petition. He grieved Attorney Dee and that has been resolved and this petition was not brought against either Attorney Cosgrove or Attorney Dee for ineffective assistance of their counsel. He was satisfied that this court therefore found nothing to proceed with and that the matter was dismissed. CT Page 6307
Thomas H. Corrigan Judge Trial Referee